Appellant, a teacher in the New York City public school system, was directed by the Board of Education to submit to a chest X-ray examination and to procure a certificate from his own physician or-from the Board of Health certifying that he is free from active tuberculosis, pursuant to subdivision (a) of regulation 19, as amended, of section 200 of the Sanitary Code of the City of New York. He appeals from an order denying his application, under article 78 of the Civil Practice Act, to direct the Board of Health to rescind the resolution amending subdivision (a) of regulation 19, and to restrain its enforcement, and dismissing his petition. Order unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston and Nolan, JJ.; Aldrich, J., deceased. [185 Mise. 638.]